Exhibit 1.1 PhotoAmigo, Inc. INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA AUTHORIZED: 100,000,, $. SEE REVERSE FOR CERTAIN DEFINITIONS NUMBER:CUSIP: This Certifies That Is The Owner Of FULLY PAID AND NON-ASSESSABLE SHARES, $., OF PhotoAmigo, Inc. transferable on the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar. In Witness Whereof, the Corporation has caused this Certificate to be signed in facsimile by its duly authorized officers and the facsimile seal of the Corporation to be duly affixed hereto. DATED: /s/Robert Heckes Robert Heckes Chief Executive Officer PhotoAmigo, Inc. Corporate Stock Transfer, Inc. Transfer Fee: As Required The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM as tenants in common TEN ENT as tenants by the entireties JT TENas joint tenants with right of survivorship and not astenants in common UNIF GIFT MIN ACT - Custodian for (Cust.) (Minor) underUniform Gifts to Minors Act of (State) Additional abbreviations may also be used thoughnot in the above list. For value received hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE Please print or type name and address of assignee Shares of the Common Stock represented by the within Certificate and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within-named Corporation, with full power of substitution in the premises. Dated SIGNATURE GUARANTEED: X X THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THIS CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER. THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (Banks, Stockbrokers, Savings and Loan Associations and Credit Unions) WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM.
